Title: From Alexander Hamilton to James McHenry, 2 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            My Dear Sir,
            New York May 2d. 1799
          
          Your letter having informed me, that you some time since encouraged Capt Willing to expect a furlough, and having learnt from him that in consequence of this encouragement he had made arrangements and entered into engagements for the voyage, I thought it would compromit you to refuse the furlough request. I have therefore very much against my own judgment complied. The precedent in my opinion is a bad one. Let me entreat you on future occasions to avoid the occasion of similar embarrassment—
          Yrs. Affecy
          
            A H
          
          James McHenry Esqr. 
        